No.   13589

           I N THE SUPREME COURT O THE STATE O MONTANA
                                  F           F

                                       1977



I N THE MATTER O THE
                F
ADOPTION O DARLENE
           F
RAE REDCROW




Appeal from:         D i s t r i c t Court of t h e Fourth J u d i c i a l D i s t r i c t ,
                     Honorable E. Gardner Brownlee, J u d g e p r e s i d i n g .

Counsel o f Record:

   For A p p e l l a n t :

         C h r i s t i a n , McCurdy, Ingraham & Wold, P o l s o n , Montana
         Donald P e t e r s o n a r g u e d , P o l s o n , Montana

   For Respondent :

         R i c h a r d P. Heinz a r g u e d , County A t t o r n e y , P o l s o n , Montana
         French and G r a i n e y , Ronan, Montana
         P h i l i p G r a i n e y a r g u e d , Ronan, Montana
         Hood and Bradshaw, M i s s o u l a , Montana
         Randi M. Hood a r g u e d , M i s s o u l a , Montana
         Thomas Mahan, H e l e n a , Montana



                                              Submitted:       A p r i l 1 3 , 1977
Mr.   J u s t i c e Frank I . Haswell d e l i v e r e d t h e Opinion o f t h e C o u r t .


             Two c o u p l e s f i l e d competing p e t i t i o n s t o a d o p t D a r l e n e

Rae Redcrow, a b o u t f o u r y e a r d o l d , and an e n r o l l e d member o f

t h e C o n f e d e r a t e d S a l i s h and Kootenai T r i b e .        The d i s t r i c t c o u r t

o f Lake County, Hon. E. Gardner Brownlee, d i s t r i c t judge, g r a n t e d

a n a d o p t i o n d e c r e e t o t h e Meyer c o u p l e and t h e Rhodes c o u p l e

appeal.

             The c h i l d i n v o l v e d had p r e v i o u s l y been removed from t h e

home o f h e r n a t u r a l p a r e n t s b e c a u s e o f n e g l e c t .     She was p l a c e d

i n t h e home o f a p p e l l a n t s Rhodes f o r 2 3 months u n t i l November,

1975, when s h e was r e t u r n e d t o t h e home o f h e r n a t u r a l p a r e n t s .

S i x weeks l a t e r S t a t e and T r i b a l a u t h o r i t i e s a g a i n found it

n e c e s s a r y t o remove t h e c h i l d from h e r p a r e n t a l home b e c a u s e o f

neglect.         She was t h e n p l a c e d i n t h e home o f r e s p o n d e n t s Meyer.

             On December 2 9 , 1975, t h e Department o f S o c i a l and Re-

h a b i l i t a t i o n S e r v i c e s o f t h e S t a t e of Montana (SRS) p e t i t i o n e d

t h e d i s t r i c t c o u r t o f Lake County t o have t h e c h i l d d e c l a r e d

dependent and n e g l e c t e d and f o r temporary c u s t o d y .                   On F e b r u a r y

27, 1976, a p p e l l a n t s f i l e d a p e t i t i o n f o r a d o p t i o n w i t h t h e

w r i t t e n consent of t h e n a t u r a l parents.               On A p r i l 8 , 1976, re-

s p o n d e n t s Meyer f i l e d t h i s p e t i t i o n f o r a d o p t i o n w i t h o u t t h e

c o n s e n t of t h e n a t u r a l p a r e n t s .   On A p r i l 1 4 , 1976, SRS amended

i t s p e t i t i o n t o c o v e r permanent c u s t o d y w i t h r i g h t o f a d o p t i o n

r a t h e r t h a n temporary c u s t o d y .

             The t h r e e p e t i t i o n s were c o n s o l i d a t e d and s e t f o r h e a r i n g

on May 12.          The SRS and Meyer p e t i t i o n s were c o n t i n u e d f o r h e a r i n g

t o a l a t e r d a t e t o a l l o w c l e a r i n g up o f p o t e n t i a l j u r i s d i c t i o n a l

defects.        The Rhodes p e t i t i o n was h e a r d and t a k e n under a d v i s e -

ment pending h e a r i n g s on t h e SRS and Meyer p e t i t i o n s and c l e a r i n g

up any q u e s t i o n of c o n s e n t by t h e T r i b a l c o u r t .

             On J u n e 9 t h e SRS p e t i t i o n w a s h e a r d a t t h e c o n c l u s i o n
of which the district court declared the child dependent and

neglected and placed adoptive custody in SRS.
        The Meyer petition was heard on July 12 and taken under

advisement.
        On August 11 the district court found both the appel-
lants Rhodes and respondents Meyer suitable parents for the

adoption and granted the Meyer petition for adoption.    Appel-
lants Rhodes have appealed from this order.
        The single issue on appeal is whether the district
court abused its discretion in delaying determination of the
Rhodes petition until after the hearing on the SRS and Meyer
petitions.
        Appellants argue that since their adoption petition was

jurisdictionally perfected, ready for hearing and heard prior to
the other petitions it should have been decided first and granted,
citing In re Koger, 206 Ore. 307, 292 P.2d 791.
        We hold the entire matter was properly treated as before
the court from beginning to end.   See State ex rel. Habeck v.

Dist. Ct., 157 Mont. 231, 484 P.2d 272.     The district court was

entirely correct in hearing all aspects of the case before making
any decision on the competing petitions.     The court cannot be
compelled to fragment the case because of different filing dates
and readiness for hearing of the competing petitions.    The court
cannot be forced to don blinders to other aspects of the case
on the theory that the early bird should catch the worm or its
legal equivalent "Between rights otherwise equal, the earliest
is preferred."   Section 49-117, R.C.M.   1947.
        The paramount consideration in deciding between the
competing parties is what is in the best interests of the child.
Adoption of Biery, 164 Mont. 353, 522 P.2d 1377.    The district
court's finding that both competing couples are suitable adoptive
parents is not equivalent to a finding that each would equally
promote the best interests of the child.   We find no abuse of

discretion of the district court's determination.
        The order of the district court is affirmed.




                                      Justice




 Justices